Order entered April 23, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00559-CR

                                  DONALD CAINE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-31232-Y

                                             ORDER
        On March 5, 2013, this Court ordered court reporter Sharina Fowler to file a

supplemental record containing State’s Exhibit no. 27 within fifteen days. To date, Ms. Fowler

has neither filed the supplemental record nor communicated with the Court regarding the status

of the record.

        Accordingly, we ORDER court reporter Sharina Fowler to file, within TEN DAYS of

the date of this order, a supplemental record containing State’s Exhibit no. 27, a CD. No further

extensions will be granted. If Ms. Fowler does not file the supplemental record within the time

specified, we will order that she not sit as a court reporter until she files the supplemental record

in this case.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; court reporter

Sharina Fowler; and to counsel for all parties.

                                                  /s/   DAVID EVANS
                                                        JUSTICE